Case:17-11650-TBM Doc#:202 Filed:02/12/19                 Entered:02/12/19 10:25:59 Page1 of 18



                           UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF COLORADO

 In re:                                            )
                                                   )
 STEVEN W. BLOOM,                                  )    Case No. 17-11650-TBM
                                                   )
                                Debtor.            )    Chapter 11
                                                   )

                 AMENDED CHAPTER 11 PLAN OF REORGANIZATION
                     DATED NOVEMBERFEBRUARY 191, 20189


        STEVEN W. BLOOM, Debtor-in-Possession, hereby proposes his Amended Chapter 11 Plan
 of Reorganization pursuant 11 U.S.C. §1121 as follows:

                                             ARTICLE I
                                             SUMMARY

       This Plan of Reorganization (the “Plan”) under Chapter 11 of the Bankruptcy Code (the
 “Code”) proposes to pay the creditors of Steven W. Bloom (the “Debtor”) from future income.

         The Debtors filed his Voluntary Petition pursuant to Chapter 13 of the Bankruptcy Code on
 March 3, 2017. The Chapter 13 Petition was voluntarily converted to a Petition under Chapter 11
 of the Code on June 28, 2017. The Debtor is an individual who resides at 6290 Ellingwood Point
 Way, Castle Rock, Colorado. The Debtor is an aircraft sales broker and is the 100% owner of Bloom
 Business Jets, LLC, which presently has little value beyond the Debtor’s ability to generate sales
 from his long history in the business.

         This case was filed in order to provide a means through which the Debtor’s debts could be
 restructured and creditors paid to the extent practical through the income generated from the income
 of the Debtor.

         This Plan provides for the reorganization of the Debtor under chapter 11 of the Bankruptcy
 Code. Pursuant to this Plan, the Debtor shall restructure his debts and obligations. A more complete
 history of the Debtor, his assets, an explanation of this Plan, and a description of the Debtor’s
 financial condition and future earning activity is contained in the Disclosure Statement which
 accompanies this Plan. Reference should be made to the Disclosure Statement by all creditors and
 parties who intend to cast a ballot for or against this Plan.

        This Plan provides for 5 class of secured claims; 3 class of priority claims; and, 3 classes of
 unsecured claims. Unsecured creditors holding allowed claims will receive distributions, which the


                                                  -1-
Case:17-11650-TBM Doc#:202 Filed:02/12/19                Entered:02/12/19 10:25:59 Page2 of 18



 proponent of this Plan has valued at approximately 62.77 cents (62.77%) on the dollar. This estimate
 does not account for payment of disputed claims. This Plan also provides for payment of
 administrative and priority claims.

         All creditors and equity security holders should refer to Articles II through IV of this Plan
 for information regarding the precise treatment of their claim. A disclosure statement that provides
 more detailed information regarding this Plan and the rights of creditors and equity security holders
 has been circulated with this Plan. Your rights may be affected. You should read these papers
 carefully and discuss them with your attorney, if you have one. (If you do not have an
 attorney, you may wish to consult one.)


                                    ARTICLE II
                      CLASSIFICATION OF CLAIMS AND INTERESTS

         The following is a designation of all classes of Claims and Interests other than those Claims
 of a kind specified in Sections 507(a)(2), 507(a)(3) or 507(a)(8) of the Code.

        Class 1.        The Allowed Secured Claim of Capitol One, or its successors and assigns
                        secured by a lien on the property commonly known as 6290 Ellingwood Point
                        Way, Castle Rock, Colorado.

        Class 2.        The Allowed Secured Claim of Bellco Credit Union, or its successors or
                        assigns secured by a lien a 2016 Land Rover LR4.

        Class 3.        The Allowed Secured Claim of Bellco Credit Union, or its successors or
                        assigns secured by a lien on a 2016 Jeep Wrangler.

        Class 4.        The Allowed Secured Claim of the Douglas County Treasurer for 2016 real
                        estate taxes due in 2017.

        Class 5.        The Allowed Secured Claim of the Douglas County Treasurer for 2017 real
                        estate taxes due in 2018.

        Class 6.        The Allowed Unsecured Priority Claim of Ms. Maureen Pasquale-Bloom for
                        pre-petition child support arrears.

        Class 7.        The Allowed Unsecured Priority Claim of the IRS.

        Class 8.        The Allowed Unsecured Priority Claim of the Colorado Department of
                        Revenue.

        Class 9.        The Allowed Claim, if any, held by the unsecured creditor Glencove


                                                  -2-
Case:17-11650-TBM Doc#:202 Filed:02/12/19                Entered:02/12/19 10:25:59 Page3 of 18



                        Holdings LLC.

        Class 10.       The Allowed Claims held by the general unsecured creditors other than
                        Glencove Holdings LLC.

        Class 11.       All unsecured claims that are subordinated to all other unsecured claims,
                        including any claims for penalties not related to actual pecuniary loss and any
                        civil penalties of any governmental authority, together with any pre-petition
                        interest accrued on such claims.

        Class 12.       The Equity Interests of the Debtor in his all of his property.


                                  ARTICLE III
                 TREATMENT OF ADMINISTRATIVE EXPENSE CLAIMS
                              U.S. TRUSTEE FEES

       3.01. Unclassified Claims. Under §1123(a)(1) of the Code, administrative expense claims,
 and US Trustee fees are not required to be classified in separate classes.

         3.02. Administrative Expense Claims. Each holder of an administrative expense claim
 allowed under §503 of the Code will be paid in full of the effective date of the Plan (as defined in
 Article VII), in cash, or upon such other terms as may be agreed up by the holder of such claim and
 the Debtor.

         3.03. United States Trustee Fees. All fees required to be paid by 28 U.S.C. §1930(a)(6)
 (U.S. Trustee Fees) will accrue and be timely paid until the case is closed, dismissed, or converted
 to another chapter of the Code. Any U.S. Trustee owed on or before the effective date of the Plan
 will be paid on the effective date.

          3.04 Post Petition Taxes. The Debtor has paid and will continue to pay post-petition taxes
 as they become due, throughout the life of the Plan. Debtor shall pay any unpaid post-petition taxes
 in full on the Effective Date.


                              ARTICLE IV
            TREATMENT OF CLAIMS AND INTERESTS UNDER THE PLAN

         4.01. Class 1. Capital One, N.A. The Class 1 Claim consists of the Allowed Secured
 Claim held by Capital One, N.A., Bank in the amount of $571,595.59 as of the Petition Date, plus
 accruing interest, costs and attorneys' fees, and minus applied adequate protection payments. Such
 claim is secured by a deed of trust on real property owned by the Debtor known as 6290 Ellingwood
 Point Way, Castle Rock, Colorado 80108 (the “Homestead”). The Class 1 Creditor properly


                                                  -3-
Case:17-11650-TBM Doc#:202 Filed:02/12/19                Entered:02/12/19 10:25:59 Page4 of 18



 perfected its lien on the Homestead pre-petition. Class 1 is unimpaired under the Plan. The Class
 1 Claim will be treated under the Plan as follows:

                4.0.1   The total amount of the Class 1 claim will be allowed in the amount due on
                        the Effective Date of the Plan and paid in accordance with the applicable loan
                        documents, copies of which were attached to the proof of claim filed by the
                        Class 1 Claimant. The amount of monthly payments is $3,355.20, not
                        including any escrow for insurance and real estate taxes. The maturity date
                        on such loan is July 1, 2040. Non-default interest shall continue to accrue at
                        a fixed rate of 4.375% per annum.

                4.0.2   The lien position held by the Class 1 claimant shall be unaltered by the Plan,
                        and shall remain in effect until the Class 1 creditor's Allowed Secured Claim
                        is satisfied or the Homestead is sold in accordance with the applicable loan
                        documents.

                4.0.3   As of the Effective Date of the Plan, the Class 1 claim shall bear interest in
                        accordance with the applicable loan documents, copies of which were
                        attached to the proof of claim filed by the Class 1 Claimant.

                4.0.4   Mr. Bloom may pre-pay the Class 1 Claim, including all principal, interest,
                        and fees without penalty at any time.

         4.02 Class 2. Bellco Credit Union (Land Rover Loan). Class 2 shall consist of the
 Allowed Secured Claim of Bellco Credit Union in the amount of $36,245.00 as of the Petition Date.
 Pre-petition the Debtor purchased a 2016 Land Rover LR4 with the funds from Bellco Credit Union.
 Bellco Credit Union properly perfected its lien pre-petition. As of the Petition Date, the Debtor
 asserts that the value of the Land Rover exceeds the indebtedness. Class 2 is unimpaired under
 the Plan. The Class 2 Claim will be treated under the Plan as follows:

        4.2.1   The Class 2 Secured Claim will be Allowed in its full amount pursuant to the terms
                and conditions of the underlying loan documents which support, evidence, and
                underlie the Allowed Secured Claim. All post-petition payments made by the Debtor
                shall be applied to reduce the Class 2 Claim. The Class 2 Secured Claim shall be
                satisfied be receiving monthly payments in accordance with the underlying loan
                documents.

         4.03 Class 3. Bellco Credit Union (Jeep Loan). Class 3 shall consist of the Allowed
 Secured Claim of Bellco Credit Union in the amount of $28,810.00 as of the Petition Date. Pre-
 petition the Debtor purchased a 2016 Jeep Wrangler with the funds from Bellco Credit Union.
 Bellco Credit Union properly perfected its lien pre-petition. The Debtor asserts that the current
 market value of the Jeep Wrangler is approximately $24,225 according to NADA. Class 3 is
 impaired. Class 3 Claim is impaired under the Plan and shall be treated as follows:


                                                 -4-
Case:17-11650-TBM Doc#:202 Filed:02/12/19                 Entered:02/12/19 10:25:59 Page5 of 18



                4.3.1   Bellco Credit Union shall have an Allowed Secured Claim in the amount of
                        $24,225.00. Such claim shall bear interest at the rate of four percent (4.00%)
                        per annum. All post-petition payments made by the Debtor shall be applied
                        to reduce the principal balance of the Class 3 Claim. The Debtor shall make
                        equal monthly payments of approximately $88$446.8469 of principal and
                        interest starting the first day of the first month after the Effective Date, and
                        each month thereafter, for a period of five (5) years.

                4.3.2   The Class 3 claimant shall retain its lien on the Jeep Wrangler in the same
                        priority as existed on the Petition Date, pending payment in full of the
                        Allowed Class 3 Secured Claim, pursuant to 11 U.S.C. § 506(a).

                4.3.3   The Debtor shall treat any remaining deficiency amount of the Class 3 Claim
                        as a general unsecured claim.

                4.3.4   Upon payment of the secured portion of its claim, any lien asserted by Bellco
                        Credit Union against the Jeep Wrangler shall be deemed released and of no
                        further force and effect. The Debtor shall be entitled to file any necessary
                        documentation with any appropriate authority evidencing the release of such
                        lien.

         4.04 Class 4. Douglas County Treasurer. Class 4 shall consist of the Allowed Secured
 Claim of the Douglas County Treasurer for ad velorem property taxes on the Homestead. Douglas
 County filed a proof of claim for the 2016 taxes due in 2017 for $7,322.14. Such claim is secured
 against the Debtor’s Homestead by statute under Colorado law. C.R.S. §39-4-107. The Debtor
 asserts that during his bankruptcy case, he paid all outstanding real estate taxes. As such, tThe
 Debtor intends to object to this Claim. objected to this claim. On January 9, 2019, the Court entered
 an order disallowing the claim. Class 4 will therefore be paid nothing under the Plan. Class 4 is
 impaired under the Plan and shall be paid as follows:

                4.4.1   Douglas County shall have an Allowed Secured Claim in the amount of
                        $7,322.14. Such claim shall bear interest at the rate of 12.0% per annum
                        and shall be paid in full on the Effective Date of the Plan.

         4.05 Class 5. Douglas County Treasurer. Class 5 shall consist of the Allowed Secured
 Claim of the Douglas County Treasurer for ad velorem property taxes on the Homestead. Douglas
 County filed a proof of claim for the 2017 taxes due in 2018 for $7,322.14. Such claim is secured
 against the Debtor’s Homestead by statute under Colorado law. C.R.S. §39-4-107. The Debtor
 asserts that during his bankruptcy case, he paid all outstanding real estate taxes. As such, tThe
 Debtor intends to object to this Claim. objected to this claim. On January 9, 2019, the Court entered
 an order disallowing the claim. Class 5 will therefore be paid nothing under the Plan. Class 5 is
 impaired under the Plan and shall be paid as follows:



                                                  -5-
Case:17-11650-TBM Doc#:202 Filed:02/12/19                Entered:02/12/19 10:25:59 Page6 of 18



                4.5.1   Douglas County shall have an Allowed Secured Claim in the amount of
                        $7,322.14. Such claim shall bear interest at the rate of 12.0% per annum
                        and shall be paid in full on the Effective Date of the Plan.


         4.06 Class 6. Maureen Pasquale-Bloom. Class 6 consists of the priority claim of
 Maureen Pasquale-Bloom. The Debtor was married to Ms. Pasquale-Bloom. As part of their decree
 of dissolution, the Debtor was ordered to pay child support to Ms. Pasquale-Bloom. Pre-petition the
 Debtor was in arrears on such payments. Ms. Pasquale-Bloom filed a proof of claim for the Debtor’s
 arrears in the total amount of $6,193.00. The Debtor’s obligation to Ms. Pasquale-Bloom for the
 benefit of their children constitutes a domestic support obligation as defined by 11 U.S.C.
 §101(14A), such claim is entitled to priority under 11 U.S.C. § 507(a)(1). The Debtor’s youngest
 child will reach the age of majority in January of 2019. Accordingly, the Debtor’s post-petition
 obligations will cease at that time. The Debtor will cure all such obligations on the Effective Date.
 11 U.S.C. § 1129(a)(9)(B). Class 6 is not impaired.

         4.07. Class 7. Unsecured Priority IRS Tax Claim. Class 7 consists of the unsecured
 priority tax claims of the IRS. The Internal Revenue Service asserts an unsecured priority tax claims
 for unpaid income taxes owed by Mr. Bloom as of the Petition Date in the amount of $249,348.38.
 A portion of the IRS’ claim was estimated as Mr. Bloom had not yet filed his 2016 tax return. The
 Debtor has filed and/or amended his prior year tax returns and amended several years of returns. The
 Debtor asserts that said amendments reduce the total amount of taxes owed. his tax liability is as
 follows:

                Tax Amount                     Interest                       Total
                (less any payments)            (per Proof of Claim)

        2013 $9,084                            $1,296.37                      $10,380.37
        2014 109,898                           9,140.88                       119,038.88
        2015 119,032                           4,263.89                       123,295.89
        2016 134,927                           0.00                           134,927
        Total taxes & Interest                                                $387,642.14

 As a result, Mr. Bloom disputes this Claim. Class 7 is impaired. Mr. Bloom shall file an Objection
 to the IRS’ Proof of Claim no later than 60 days after the Effective Date.

                4.7.1. To the extent theThe IRS hasshall have an aAllowed pPriority cClaim in the
                       amount of $387,642.14, such claim shall bear interest at the rate of 6.0% per
                       annum and shall be paid in full within five (5) years from the Petition Date
                       in equal monthly installments commencing on the Effective Date of the Plan.
                       Should the Court determine that the amount of the IRS claim is different than
                       above, the IRS shall have an Allowed Priority Claim in the amount
                       determined by the Court which shall bear interest at the rate of 6.0% per


                                                  -6-
Case:17-11650-TBM Doc#:202 Filed:02/12/19                Entered:02/12/19 10:25:59 Page7 of 18



                        annum and shall be paid in full within five (5) years from the Petition Date
                        in equal monthly installments commencing on the Effective Date of the Plan.


                4.7.2. To the extent anyThe portion of the IRS’ Priority Tax Claim which are for
                       penalties and/or damages that are not compensation for actual pecuniary loss
                       and the Court subordinates such amounts, shall be subordinated to all other
                       unsecured claims, all subordinated amounts shall be and paid as provided for
                       pursuant to Class 11 of the Plan.

                4.7.3. In an event of Mr. Bloom’s default, pursuant to Article X of this Plan
                       discussed hereafter, the administrative collection powers and rights of IRS
                       shall be reinstated as they existed pre-petition, including, but not limited to,
                       the powers of levy, seizure, and sale under applicable law.

                4.7.4. IRS shall be entitled to offset any overpayment of taxes or tax refund to
                       which Mr. Bloom may be entitled during the pendency of the case and/or the
                       Plan to any liability owed by Mr. Bloom.

         4.08 Class 8. Unsecured Priority Colorado Department of Revenue Tax Claim. The
 Colorado Department of Revenue (“CDOR”) asserts an unsecured priority claim against Mr. Bloom
 for unpaid income taxes and interest as of the Petition Date under 11 U.S.C. § 507(a)(8) in the
 amount of $60,023. A portion of CDOR’s claim was estimated as Mr. Bloom had not yet filed his
 2016 tax return. The Debtor has filed and/or amended his prior year tax returns and asserts that the
 amendments reduce the total amount of taxes owed. As a result, Mr. Bloom disputes this Claim.
 Mr. Bloom shall file an Objection to the CDOR’s Proof of Claim no later than 60 days after the
 Effective Date.

                4.8.1. To the extent the CDOR hasThe Class 8 claim is impaired. The Debtor
                       shall treat the Class 8 Claim as follows:

                4.8.1. CDOR shall have an allowed priority claim in the amount of $60,023, such
                       claimwhich shall bear interest at the rate of 7.0% per annum and shall be paid
                       in full within five (5) years from the Petition Date in equal monthly
                       installments commencing on the Effective Date of the Plan.

                4.8.2. In an event of Mr. Bloom’s default, pursuant to Article X of this Plan
                       discussed hereafter, the administrative collection powers and rights of CDOR
                       shall be reinstated as they existed pre-petition, including, but not limited to,
                       the powers of levy, seizure, and sale under applicable law.

                4.8.3. CDOR shall be entitled to offset any overpayment of taxes or tax refund to
                       which Mr. Bloom may be entitled during the pendency of the case and/or the


                                                  -7-
Case:17-11650-TBM Doc#:202 Filed:02/12/19               Entered:02/12/19 10:25:59 Page8 of 18



                        Plan to any liability owed by Mr. Bloom.

        4.09 Class 9. Glencove Holdings, LLC. Class 9 consists of the unsecured creditor claim
 of Glencove Holdings LLC. The Debtor disputes this claim and estimates is allowed amountthe
 Claim at zero; however, if$0.00. Class 9 is impaired. In the event the Class 9 claim is allowed for
 an amount certain, the holder of the Allowed Class 9 Claim shall receive payment on its Allowed
 Claim as set forth below:

                4.9.1   be treated as follows

                a.      The Class 9 Claimant shall have an Allowed Claim in the amount determined
                        by the Court. After payment of all secured and priority claims, Class 9
                        creditors shall receive pro-rata distributions on an annual basis from the
                        Creditor Fund within thirty (30) days of each anniversary of the Effective
                        Date for a period of five (5) years.

                b.      To the extent that the Bankruptcy Court determines that the Class 9 claim is
                        not dischargeable under 11 U.S.C. §523(a), confirmation of the Debtor’s Plan
                        pursuant to 11 U.S.C. §1141 will not discharge the remaining balance of any
                        Class 9 debt which remains unpaid at the completion of the Plan. The
                        injunction provision provided below shall terminate upon the completion of
                        all payments under the Plan.

                c.      Injunction. So long as the Debtor is in compliance with the Plan,
                        including the curing of any default, except as otherwise expressly
                        provided for in the Plan or in obligations issued pursuant to the Plan, the
                        Class 9 Claimant shall be enjoined, from and after the Effective Date,
                        from executing on any judgment that has been determined by the
                        Bankruptcy Court to be not dischargeable under 11 U.S.C. §523(a),
                        including from:

                        (I)     commencing or continuing in any manner any action or other
                                proceeding of any kind against the Debtor’s estate, its successors
                                and assigns, and any of its assets;

                        (ii)    enforcing, attaching, collecting or recovering by any manner or
                                means any judgment, award, decree or order against the Debtor’s
                                estate, its successors and assigns, and any of its assets;

                        (iii)   creating, perfecting or enforcing any encumbrance of any kind
                                against the Debtor’s estate, its successors and assigns, and any of
                                its assets;



                                                 -8-
Case:17-11650-TBM Doc#:202 Filed:02/12/19                 Entered:02/12/19 10:25:59 Page9 of 18



                        (iv)    asserting any right of setoff or subrogation of any kind against
                                any obligation due from the Debtor’s estate, or its successors and
                                assigns, or against any of its assets, except to the extent a right to
                                setoff or subrogation is asserted with respect to a timely filed
                                proof of claim; or

                        (v)     commencing or continuing in any manner any action or other
                                proceeding of any kind in respect of any claim or equity interest
                                or cause of action released or settled hereunder.

         4.10 Class 10. General Unsecured Claims. Class 10 shall be comprised of all other
 creditors, other than Glencove Holdings, LLC, holding Allowed Unsecured Claims against the
 Debtor, including any allowed claims not subordinated by Order of the Bankruptcy Court, held by
 any governmental agency which are not related to actual pecuniary loss. Class 10 is impaired
 under the Plan.

                4.10.1 After payment of all secured and priority claims, Class 10 creditors shall
                       receive pro-rata distributions on an annual basis from the Creditor Fund
                       within thirty (30) days of each anniversary of the Effective Date for a period
                       of five (5) years.

         4.11 Class 11. All Subordinated Unsecured Claims. Class 11 consists of allthe
 unsecured claims that are subordinated to all other unsecured claims, including any claims for
 penalties not related to actual pecuniary loss and any civil penalties of any governmental authority,
 together with any pre-petition interest accrued on such claims. Such class includes the subordinated
 penalty claims of the IRS.claim of the IRS for penalties in the amount of $117,964.85. Pursuant to
 11 U.S.C. §726, if the Case was a case under Chapter 7, no creditor holding a priority tax claim for
 penalties would be entitled to payment until all other claims, including all other general unsecured
 claims, are paid in full. Class 11 is impaired under the Plan. Class 11 is impaired under the Plan.
 Class 11 shall receive nothing on account of their claims.

         4.12 Class 12. Interests of the Debtor in his property. Class 12 is unimpaired by this
 Plan. On the Effective Date of the Plan Class 12 shall retain its interests in all assets owned prior
 to the Confirmation Date. If confirmation of this Plan is sought pursuant 11 U.S.C. § 1129(b), all
 non-exempt property of the Debtor which is property of the Debtor's bankruptcy estate as of the
 Effective Date of the Plan shall remain property of the estate during the term of the Plan; provided
 however that the Debtor agrees to sell his assets, including but not limited to his personal residence,
 as may be needed to assure payments to Classes 1 thru 10 and as may be necessary to comply with
 the absolute priority rule.


                                  ARTICLE V
                     ALLOWANCE AND DISALLOWANCE OF CLAIMS


                                                  -9-
Case:17-11650-TBM Doc#:202 Filed:02/12/19                 Entered:02/12/19 10:25:59 Page10 of 18



          5.1.    Disputed Claim. A disputed claim is a claim that has not been allowed or disallowed
  by a final non-appealable order, and as to which a proof of claim has been filed or deemed filed, and
  the Debtors or another party in interest has filed an objection.

          5.2.   Disallowed Claims. On ___________December 3, 2018, the Court entered an order
  establishing _________________January 2, 2019 as the deadline for filing proof of claims in this
  bankruptcy case. Pursuant to the order, creditors whose claims were listed in the Debtor’s schedules
  as disputed, contingent or unliquidated and who did not file proofs of claims by the deadline are
  disallowed with respect to the Debtor’s bankruptcy estate.

          5.3.    Delay of Distribution on a Disputed Claim. No distribution will be made on account
  of a disputed claim unless such claim is allowed.

          5.4.   Settlement of Disputed Claims. The Debtor will have the power and authority to
  settle and compromise a disputed claim under $25,000 without further court approval. The Debtor
  shall seek court approval to compromise any claims in excess of $25,000 in compliance with Rule
  9019 of the Federal Rules of Bankruptcy Procedure.


                               ARTICLE VI
        PROVISIONS FOR EXECUTORY CONTRACTS AND UNEXPIRED LEASES

          6.1     Rejection and Assumption of Executory Contracts and Unexpired Leases. The Debtor
  will be conclusively deemed to have rejected all executory contracts and/or unexpired leases not
  expressly assumed under this section above, or before the date of the order confirming the Plan, upon
  the effective date of the Plan.

                 6.1.1    A proof of claim arising from the rejection of an executory contract or
                          unexpired lease under this section must be filed no later than thirty (30)
                          days after the date of the order confirming this Plan.


                                      ARTICLE VII
                         MEANS FOR IMPLEMENTATION OF THE PLAN

          7.1.     Effect of Confirmation on Assets of Mr. Bloom. Upon confirmation of the Plan, all
  exempt assets of Mr. Bloom shall be vested in Mr. Bloom as provided in this Plan, free and clear of
  all Claims and Interests, except as specifically provided in this Plan. If confirmation of this Plan is
  sought pursuant to 11 U.S.C. § 1129(b), all non-exempt property of the Mr. Bloom’s bankruptcy
  estate as of the Effective Date of the Plan shall remain property of his bankruptcy estate during the
  term of the Plan. Upon completion of all payments under this Plan, and upon entry of discharge, the
  non-exempt property of Mr. Bloom’s bankruptcy estate shall be vested in Mr. Bloom.



                                                   -10-
Case:17-11650-TBM Doc#:202 Filed:02/12/19                Entered:02/12/19 10:25:59 Page11 of 18



         7.2.   The Debtor shall not, except as otherwise provided in this Plan, be liable to repay any
  debts which accrued prior to the Confirmation Date.

         7.3.  Funding of Plan. This Plan shall be funded by the net income of the Debtor and any
  non-exempt assets of the Debtor.

          7.4.   Creditor Fund. As of the Effective Date of the Plan, Mr. Bloom will have opened a
  separate interest bearing bank account for distributions to Class 9 and 10 creditors (the “Creditor
  Fund”). After payments to any Administrative Priority Claims, Secured Claims and/or Unsecured
  Priority Claims, Mr. Bloom will remit all net disposable income (as defined by 11 U.S.C.
  1129(a)(15)(B), which incorporates 11 U.S.C. §1325(b)(2)) from all sources, including each
  paycheck from Bloom Business Jets, LLCInc., into the Creditor Fund. Mr. Bloom shall maintain
  a separate bank account which shall be used to pay his ordinary and necessary expenses of his
  household (the “Operating Account”). The Creditor Fund will be maintained and used for making
  payments to creditors in Class 9 and 10 until the Plan is completed.

          7.5.   Payments to Unsecured Creditors. On the first anniversary of the Effective Date, the
  Debtor shall being making distributions to the Allowed Class 9 and 10 Creditors from the Creditor
  Fund. Such amounts shall be mailed within thirty (30) days after the anniversary of the Effective
  Date and continue for five (5) years. Should the funds paid from the Creditor Fund equal the balance
  due to each Allowed Class 9 and 10, Creditor prior to the end of five years, the Debtor’s obligations
  to Allowed Class 9 and 10 Creditors shall be deemed satisfied.

          7.6.   Quarterly Fees. Prior to the entry of the final decree, the Debtor shall continue to
  remit quarterly fees and post-confirmation reports to the United States Trustee. Payments continue
  until the Chapter 11 case is dismissed, converted or closed. The quarterly fees shall be paid as they
  become due. The Debtor anticipates filing a motion to administratively close Mr. Bloom’s
  bankruptcy case once required payments under the Plan have been commenced.

          7.7.   The Debtor’s financial records shall be available for review by creditors upon
  reasonable notice to the Debtor and his counsel during normal business hours subject to execution
  of an appropriate confidentiality agreement.

          7.8.   The Debtor may pursue any claims or recovery actions held by the Debtor, including
  but not limited to recovery under 11 U.S.C. §§ 544, 547, 548 and 549. To the extent the Debtor
  recovers any money on account of such claims, all funds after payment of litigation expenses,
  including attorney’s fees, shall be deposited into the Fund. The Debtor may abandon any claim he
  has against any third party if he determines that the claim is burdensome or of inconsequential value
  and benefit. The Debtor is authorized to employ counsel to represent them in the litigation or any
  cause of action or claims held by the Debtor.

         7.9.    All funds held by the Debtor for distribution under the Plan shall be held in accounts
  which are insured or guaranteed by the United States or by a department, agency or instrumentality


                                                  -11-
Case:17-11650-TBM Doc#:202 Filed:02/12/19                 Entered:02/12/19 10:25:59 Page12 of 18



  of the United States or backed by the full faith and credit of the United States.

         7.10. After the Effective Date, the Reorganized Debtor exercising their business judgment
  may sell, operate or abandon any of his assets.

          7.11. Unclaimed Distributions. For a period of one year following the date a payment is
  due under the Plan, the Debtor shall retain in a reserve account for issuance of any unclaimed
  distributions for the benefit of the holders of allowed claims and/or administrative expenses which
  have failed to claim such distributions. Following the one year period after such distributions are
  due, the holders of allowed claims or allowed administrative expenses theretofore entitled to such
  distributions held in such reserve account shall cease to be entitled thereto and thereupon such
  distributions shall become property of the Debtor.


                                        ARTICLE VIII
                                     GENERAL PROVISIONS

          8.1    Definitions and Rules of Construction. The definitions and rules of construction set
  forth in 11 U.S.C. §§ 101 and 102 of the Code shall apply when terms defined or construed in the
  Code are used in this Plan, and they are supplemented by the definitions in the Disclosure Statement.

         8.2     Severability. If any provision in this Plan is determined to be unenforceable, the
  determination will in no way limit or affect the enforceability and operative effect of any other
  provision of this Plan.

         8.3     Binding Effect. The rights and obligations of any entity named or referred to in this
  Plan will be binding upon, and will inure to the benefit of the successors or assigns of such entity.

         8.4     Captions. The headings contained in this Plan are for convenience of reference only
  and do not affect the meaning or interpretation of this Plan.

          8.5    Controlling Effect. Unless a rule of law or procedure is supplied by federal law
  including the Code or the Federal Rules of Bankruptcy Procedure, the laws of the State of Colorado
  govern this Plan and any agreements, documents, and instruments executed in connection with this
  Plan, except as otherwise provided in this Plan.

          8.6     Entire Agreement. This Plan, constitutes the entire agreement among the parties
  hereto and there are no agreements, representations or warranties which are not set forth herein. All
  prior negotiations, agreements and understandings are superseded hereby.


                                            ARTICLE IX
                                            DISCHARGE


                                                  -12-
Case:17-11650-TBM Doc#:202 Filed:02/12/19                 Entered:02/12/19 10:25:59 Page13 of 18



         9.1.    Discharge of Mr. Bloom. Confirmation of the Plan does not discharge Mr. Bloom
  for any debt provided for in the Plan until the Court grants him a discharge on completion of all
  payments under the Plan, or as otherwise provided in § 1141(d)(5) of the Code. Mr. Bloom will not
  be discharged from any debt excepted from discharge under 11 U.S.C. § 523 except as provided in
  Rule 4007(c) of the Federal Rules of Bankruptcy Procedure. Mr. Bloom anticipates filing a motion
  to administratively close his bankruptcy case once required payments under the Plan have been
  commenced. Upon completion of the required Plan payments, Mr. Bloom will file a motion seeking
  to reopen the case for purposes on entry of the Final Decree and entry of his discharge.

          9.2    Enforcement of Plan. The Debtor shall be entitled to seek injunctive relief from the
  Court, if necessary, to enforce any and all provisions of the Plan.


                                            ARTICLE X
                                         DEFAULT OF PLAN

           10.1 In the event of any default by the Debtor of any payment to any class of claimants
  arising under the terms of this Plan other than payment to IRS and CDOR, the Debtor shall have
  thirty (30) days within which to cure any default in payments due under this Plan after the date of
  issuance of written notice from any claim holder. The IRS and CDOR have taken the position that
  it is not required to give the Debtor notice of any default.

           10.2 Written notice shall be provided to the Debtor and to their counsel at the addresses
  set forth below, unless written notice of substitution of legal counsel is served upon the claim holder
  at least fifteen (15) days prior to the date notice is sent.

         10.3 In the event that the Debtor fails to cure any default in the requirements to make
  payment under the Plan, within thirty (30) days from the date that written notice is sent in
  compliance with paragraph 10.2, the entire amount of the obligations dealt with under the Plan shall
  be immediately due from the Debtor.


                                        ARTICLE XI
                                 MISCELLANEOUS PROVISIONS

          11.1 Retention of Jurisdiction. The Debtor reserves the right to reopen the Chapter 11 Case
  after Confirmation and dismissal for the purposes set forth in this paragraph. The Bankruptcy Court
  shall retain jurisdiction over the Chapter 11 Case for the following purposes:

         (a)     To hear and determine any and all objections to the allowance of Claims or Interests.

         (b)     To determine any and all applications for allowances of compensation and
                 reimbursement of expenses and any other fees and expenses authorized to be paid or


                                                   -13-
Case:17-11650-TBM Doc#:202 Filed:02/12/19                Entered:02/12/19 10:25:59 Page14 of 18



                 reimbursed under the Bankruptcy Code or the Plan, to the extent such claim was
                 incurred prior to the Effective Date.

         (c)     To hear and determine any and all pending applications for the rejection or
                 assumption, or for the assumption and assignment, as the case may be, of executory
                 contracts or unexpired leases to which the Debtor is a party, and to hear and
                 determine any and all Claims arising therefrom.

         (d)     To consider any modifications of the Plan, to remedy any defect or omission, or
                 reconcile any inconsistency in the Plan or in any order of the Bankruptcy Court,
                 including the Confirmation Order.

         (e)     To hear and determine all controversies, suits, and disputes that may arise in
                 connection with the interpretation, enforcement, or consummation of the Plan,
                 including, but not limited to, any and all applications, adversary proceedings, claims
                 objections and contested matters that may be pending on the Effective Date or
                 become necessary after the Effective Date.

         (f)     To consider and act on the compromise and settlement of any claim or cause of
                 action by or against the Debtor where the original claim or cause of action is in
                 excess of $25,000.00.

         (g)     To issue orders in aid of execution of the Plan as contemplated by 11 U.S.C. § 1142.

         (h)     To determine such other matters as may be set forth in the Confirmation Order or
                 which may arise in connection with the Plan or the Confirmation Order.

          11.2. Satisfaction of Claims. The payment of Allowed Claims, including Allowed
  Administrative Claims, Allowed Secured Claims, Allowed Priority Claims and Allowed General
  Unsecured Claims shall be in exchange for all claims against the Debtor and shall constitute full
  settlement, release, discharge, and satisfaction of all such claims against the Debtor. Except as
  otherwise provided herein, confirmation of the Plan shall constitute a modification of any note or
  obligation for which specification and treatment is provided under the Plan as set forth in the Plan.
  Any obligation or note, previously in default, so modified, shall be cured as modified as of the
  Confirmation Date. This provision shall be operable regardless of whether the Plan provides for any
  obligation to be evidenced by a rewritten loan or security document following confirmation of the
  Plan.

          11.3. Pre-Existing Causes of Action. Nothing herein contained shall prevent the Debtor
  from taking any action as may be necessary to the enforcement of any cause of action which may
  exist on behalf of the Debtor and which may not have been enforced or prosecuted by the Debtor
  prior to the Effective Date.



                                                  -14-
Case:17-11650-TBM Doc#:202 Filed:02/12/19                  Entered:02/12/19 10:25:59 Page15 of 18



          11.4. Headings. The headings used in the Plan are for convenience of reference only and
  shall not limit or in any manner affect the meaning or interpretation of the Plan.

          11.5. Notices. All notices, request, demands, or other communications required or
  permitted in this Plan must be given in writing to the party(ies) to be notified. All communications
  will be deemed delivered when received at the following addresses:

         (a)     To Mr. Bloom
                 at 6290 Ellingwood Point Way
                 Castle Rock, Colorado 80108

         (b)     With a copy to:

                 Kenneth J. Buechler, Esq.
                 Buechler & Garber, LLC
                 999 18th Street, Suite 1230-S
                 Denver, Colorado 80202
                 Tel: 720-381-0045
                 Fax: 720-381-0382
                 Email: ken@BandGlawoffice.com

         (c)     To an allowed claimant, at the addresses set forth in the allowed Proof of Claim, if
                 filed, or, if no Proof of Claim is filed, at the address set forth for the claimant in the
                 Debtors’ Schedules filed with the Bankruptcy Court.

          11.6. Successors and Assigns. The Plan will be binding upon the Debtor, any creditor
  affected by the Plan and his heirs, successors, assigns and legal representatives.

          11.7 Substantial Consummation. On the Effective Date or as soon thereafter as
  practicable, the Plan shall be deemed to be substantially consummated under sections 1101 and
  1127(b) of the Bankruptcy Code.

           11.8 Exemption from Transfer Taxes. Subject to orders entered by the Bankruptcy Court
  prior to the Confirmation Date authorizing certain sales of real property, pursuant to section 1146(c)
  of the Bankruptcy Code, the assignment or surrender of any lease or sublease, or the delivery of any
  deed or other instrument of transfer under, in furtherance of, or in connection with the Plan,
  including any deeds, bills of sale, or assignments executed in connection with any disposition of
  assets contemplated by the Plan shall not be subject to any stamp, real estate transfer, mortgage
  recording, sales, use, or other similar tax.


  Dated: November 19, 2018
         11.9 Definitions and Rules of Construction. The definitions and rules of construction set


                                                   -15-
Case:17-11650-TBM Doc#:202 Filed:02/12/19              Entered:02/12/19 10:25:59 Page16 of 18



  forth in 11 U.S.C. §§ 101 and 102 of the Code shall apply when terms defined or construed in the
  Code are used in this Plan, and they are supplemented by the following definitions:

         a.     “Administrative Expense” shall mean any cost or expense of administration of
                Chapter 11 allowed under 11 U.S.C. § 503(b).
         b.     "Allowed Claim" shall mean (a) an unsecured claim against the Debtor which is set
                forth in the Debtor’s schedules other than an unsecured claim against the Debtors
                scheduled by the Debtors as unknown, disputed, contingent or unliquidated; (b) an
                unsecured claim against the Debtors which has been filed pursuant to
                11 U.S.C. § 501, and with respect to which no objection to the allowance thereof has
                been interposed within the deadlines set forth in this Plan, or as to which any
                objection has been determined by Final Order; provided however, that interest
                accrued on or after January 2, 2019, shall not be a part of any Allowed Claim.
                Allowed Claims may include, but are not limited to, claims that arise from the
                rejection of executory contracts.
         c.     “Class” shall mean any class of creditors or interests described in Article II and IV
                of the Plan.
         d.     “Code” shall mean the Title 11 of the United States Code, 11 U.S.C. § 101, et seq.,
                and any amendments thereof.
         e.     "Confirmation" shall mean the entry by the Court of an order confirming the Plan in
                accordance with Chapter 11 of the Code.
         f.     “Confirmation Date” shall mean the date on which the Plan is confirmed by the
                Bankruptcy Court.
         g.     “Confirmation Order” shall mean a Final Order of the Bankruptcy Court confirming
                the Plan in accordance with the provisions of Chapter 11 of the Code.
         h.     "Contested Claim" shall mean shall mean any Claim which has been scheduled by
                the Debtor as disputed, contingent, or unliquidated or any Claim as to which an
                objection to the allowance thereof has been or will be filed within the deadline for
                filing of such objections set forth in Article V of this Plan. Contested Claims shall
                be treated under the provisions of Article V of this Plan until allowance or
                disallowance of such claim has been determined by a Final Order. Contested claims
                include claims which the Debtor believe should be objected to in whole or in part.
                Contested claims further include any claims held by creditors against whom the
                Debtor believe actions may be brought under 11 U.S.C. §§ 544, 547, 548 or 549.
         I.     “Creditor Fund” shall mean that fund established by the Debtor, pursuant to Section
                7.4 of the Plan, for the payment of Class 9 and 10 claims, which shall consist of all
                of the Debtor’s disposable income (as defined by 11 U.S.C. 1129(a)(15)(B), which
                incorporates 11 U.S.C. §1325(b)(2)) from all sources, including each paycheck from
                Bloom Business Jets, Inc., after payments to any Administrative Priority Claims,
                Secured Claims and/or Unsecured Priority Claims.
         j.     “Disallowed Claim” shall mean any claim or portion thereof that has been disallowed
                by a Final Order of the Bankruptcy Court.
         j.     “Disputed Claim” shall mean any claim which has been scheduled by the Debtor as


                                                -16-
Case:17-11650-TBM Doc#:202 Filed:02/12/19               Entered:02/12/19 10:25:59 Page17 of 18



                unknown, disputed, contingent or unliquidated, or any claim as to which an objection
                has been filed and allowance or disallowance of such claim has not been determined
                by a Final Order.
         k.     “Effective Date” shall mean the first business day following thirty (30) days after the
                date the order confirming the Plan becomes a Final Order.
         l.     "Final Order" shall mean an order or a judgment as to which the time to appeal or
                seek review or rehearing has expired. In the event that an appeal or petition for
                rehearing is filed, an order or judgment shall be final unless an Order enters granting
                a stay pending appeal or petition for rehearing.
         m.     “Income” shall mean all of the property of the Estate as defined by 11 U.S.C. §1115.
         n.     "Post-petition" shall mean anytime on or subsequent to March 3, 2017.
         o.     “Preference Recovery Funds.” All net proceeds from the prosecution of any and all
                claims pursuant to 11 U.S.C. §§ 544, 547, 548, 549, and 550, in the event the Debtor
                pursues such claims or actions under the Bankruptcy Code, after payment of legal
                fees and expenses.
         p.     "Pre-petition" shall mean anytime prior to March 3, 2017.
         q.     "Pro Rata" shall mean with respect to any claimant, the percentage which the allowed
                Claim of a creditor bears to the sum of all Allowed Claims in the same class as such
                Allowed Claim.
         r.     “Unimpaired” A class of claims or interests is “unimpaired” in accordance with 11
                U.S.C. §1124 if the legal, equitable and/or contractual rights of the holders of such
                claims or interests are not altered under the Plan.
         s.     “Unsecured Claims” shall mean the Allowed Claims against the Debtor which are
                unsecured and which are other than Allowed Priority Claims and Allowed
                Administrative Expenses, and shall include any Deficiency Claim(s) arising to the
                holder of an Allowed Secured Claim, pursuant to the provisions of 11 U.S.C. §506,
                after a hearing pursuant to the applicable Federal Rules of Bankruptcy Procedure or
                resulting from any agreement reached between the Claimant and the Debtor in which
                it was determined that the value of the collateral securing the claim was less than the
                Allowed Claim.
         t.     “Unsecured Creditors” shall mean the holders of allowed Unsecured Claims against
                the Estate.

  Dated: February 11, 2019

                                                      /s/ Steven W. Bloom
                                               By: __________________________
                                                      Steven W. Bloom



                                               Respectfully submitted,
                                               BUECHLER & GARBER, LLC


                                                 -17-
Case:17-11650-TBM Doc#:202 Filed:02/12/19   Entered:02/12/19 10:25:59 Page18 of 18



                                    /s/ Kenneth J. Buechler
                                    ______________________________
                                    Kenneth J. Buechler, #30906
                                    999 18th Street, Suite 1230-S
                                    Denver, Colorado 80202
                                    Tel:720-381-0045
                                    Fax: 720-381-0382
                                    ken@BandGlawoffice.com
                                    ATTORNEYS FOR THE DEBTOR




                                     -18-
